     Case 2:19-cv-01881-MCE-CKD Document 40 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE MILES, SR.                               No. 2:19-CV-01881-MCE-CKD P
12                        Plaintiff,
13             v.                                      FINDINGS AND RECOMMENDATIONS
14    DANIEL GARLAND, et al.,
15                        Defendants.
16

17            By order filed January 13, 2021, plaintiff’s third amended complaint was dismissed and

18   thirty days leave to file a fourth amended complaint was granted. The thirty-day period has now

19   expired, and plaintiff has not filed an amended complaint or otherwise responded to the court’s

20   order.

21            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23            These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

27   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

28   /////
                                                       1
     Case 2:19-cv-01881-MCE-CKD Document 40 Filed 02/23/21 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: February 23, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/mile1881.fta(4).docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
